Citation Nr: 1819548	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-49 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) death benefits and, if so, whether recognition as surviving spouse is warranted.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from March 1959 to February 1961.  He died in March 2001.  The appellant contends that she is his wife by marriage or, in the alternative, his wife by common law, and thus is entitled to recognition as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 decision from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, that denied the appellant entitlement to status as a surviving spouse.  

The Board previously denied this claim in September 2013.  In November 2013, the appellant submitted a statement construed as a Motion for Reconsideration.  While she filed a Notice of Appeal with the Veterans Claims Court in March 2014, the Court dismissed her appeal as untimely in light of the pending Motion for Reconsideration.  The Board denied the Motion in February 2015.  She did not file a Notice of Appeal with the Court within 120 days.

Instead, in November 2015, the Appellant filed a new Application for Dependency and Indemnity Compensation.  The Pension Management Center denied the claim in December 2015.  She filed a notice of disagreement in December 2015.  A statement of the case was issued in September 2016 and she filed a substantive appeal in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In February 2015, the Board denied the Appellant's Motion for Reconsideration of the denial of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.

2.  Evidence received since the February 2015 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits and raises a reasonable possibility of substantiating the claim.

3.  The appellant and the Veteran married in August 1966, and divorced in July 1977.

4.  The Veteran died in March 2001

5.  At the time of the Veteran's death, he was not legally married to the appellant and no common law marriage existed between them. 


CONCLUSIONS OF LAW

1.  The February 2015 decision that denied entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the February 2015 decision is new and material and the criteria for reopening of the claim for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes have not been met.  38 U.S.C. §§ 101, 103 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.55 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits in a February 2015 decision.  In general, Board decisions which are unappealed become final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  

Since that decision, the appellant submitted two new statements regarding her relationship with the Veteran from two individuals not previously associated with this case.  The bar to reopening a claim for new and material evidence is low, and the new statements from individuals other than those previously considered by the Board meet that threshold.  Furthermore, the statements address the relationship between she and the Veteran, an unestablished fact necessary to substantiate the claim.  As such, the evidence is both new and material, and the claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is reopened. The appeal is granted to this extent.

Recognition as Surviving Spouse

Having reopened the claim, the Board will consider it on the merits.  The appellant contends that she is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits as, alternatively, his wife by marriage, or his wife by common law.

The term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(31); 38 C.F.R. § 3.50.  

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.  

The State of Alabama recognized common law marriages as valid prior to January 2017.  To enter into a valid common law marriage in Alabama, there must have been (1) capacity; (2) a present agreement, that is, a mutual understanding to enter at that time into the marriage  relationship; (3) public recognition of the existence of the marriage; and (4) cohabitation or mutual assumption openly of marital duties and obligations.  Skipworth v. Skipworth, 360 So. 2d 975, 976-77 (Ala. 1978); see Scott v. Principi, 3 Vet. App. 352, 354 (1992).  

The second requirement, present agreement, is often "simply inferred from cohabitation and public recognition."  Skipworth, 360 So.2d at 977.  "[N]o words of consent are required" to supply this requisite consent to enter into a common law marriage.  Scott, 3 Vet. App. at 354.  

Divorce ending a ceremonial marriage does not necessarily end a common law marriage in Alabama.  If the couple continued to reside together, held themselves out as husband and wife, and continued to act as if they were married, they were in a common law marriage.  See Huffmaster v. Huffmaster, 279 Ala. 594, 188 So. 2d 552 (1966) (upholding the trial court's finding that a common law marriage existed when the couple resumed cohabitating a couple of months after their divorce, held themselves out as married, and there was public recognition of the existence of the marriage).

Alabama law requires use of a "clear and convincing" evidentiary standard in determining whether a common law marriage existed between two parties.  This standard is more onerous than the "benefit of the doubt" standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C. § 5107(b).  The Court has upheld the Board's use of a clear and convincing standard of proof in determining whether a common law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed.  See Burden v. Shinseki, 25 Vet. App. 178, 186 (2012) (holding that the Board did not err in applying Alabama's 'clear and convincing proof' requirement when determining whether the parties were common law married under Alabama common law).  

Further, 38 U.S.C. § 103(c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued.

In cases alleging common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

The appellant did not initially challenge the validity of her July 1977 divorce in the previous Board proceeding.  In June 2016, she submitted a statement reporting that she was only legally separated from the Veteran, and that they were never divorced.  In conjunction with that statement, she submitted her July 1977 Separation Agreement but nothing else.  

In contradiction to her June 2016 statements, the evidence includes a binding Divorce Decree, which she previously provided in December 2010.  In the corresponding Statement of Marital Relationship that she provided in December 2010, she reported that they were divorced in 1997 because the couple "needed a break."  Previously, she contended that she entered into a common law marriage with the Veteran in 1999 until the date of his death.  However, as there is a valid divorce decree associated with the claims file, the Veteran and appellant were legally divorced in July 1977.  

The Veteran's death certificate from March 2001 shows that the Veteran was divorced and that the appellant, identified as H.B.F., was the informant of his death.  She was contacted by the Regional Office (RO) to explain why she was listed using a last name that was neither her maiden name nor his last name, but she failed to respond to this request.  She has also used her maiden name on other official Statement of Marital Relationship forms. 

In December 2010, the appellant submitted three supportive statements to substantiate her claim: one of the statements was signed by a friend, (S.A.), one by the funeral home director (K.B.), and one by the Veteran's cousin (W.P.), though the appellant herself signed the document purportedly written by her cousin.  Her friend stated that she knew that the appellant had taken care of the Veteran from 1999 until he died in 2001.  She shopped, cooked, and cleaned for him.  The funeral director stated that the Veteran's remains were removed from the appellant's home and that he had knowledge the Veteran had been living with her for a few years.  His cousin also stated that the appellant and Veteran were husband and wife and lived together from 1965 until his death in 2001.

The RO obtained VA Medical Center (VAMC) treatment records dated from December 2000 to the time of the Veteran's death in March 2001.  Significantly, these treatment reports refer to his son as his caregiver as of December 2000.  His daughter is also listed as a contact and his minister is listed as a "significant other."  The appellant was not referenced. 

A December 30, 2000, VAMC record documents a visit by a VA nurse with the Veteran at his home where he lived alone.  He reported that his children, friend, pastor, and ex-wife would come visit him regularly.  The nurse found that he was living in unacceptable conditions as his house was not adequately heated and his condition was deteriorating.  He informed the nurse that he could move in with his ex-wife who would take care of him.  The nurse contacted the appellant who confirmed that he could move into her home.

The first reference to the appellant as the Veteran's caregiver was in a January 9, 2001, VAMC note where her relationship was listed as the Veteran's ex-wife.  He reported that he was currently living in his ex-wife's house and had been since December 30, 2000.  His children visited regularly and his ex-wife, the appellant, was capable of care since she was a home health aide.

A March 21, 2001, VAMC record again lists the appellant as the Veteran's caregiver and ex-wife.  A March 26, 2001, VAMC records dated after his death identified his caregiver as his ex-wife.  Her name was reported as H.B.F., again with the "F" being neither her maiden name nor the last name of the Veteran.

In June 2016, the appellant submitted two additional statements regarding her relationship with the Veteran before his death: one by S.G. and the other by T.P., both her relatives.  S.G. reported that he met the Veteran monthly during his life, and that the Veteran and the appellant "took care of each other," reportedly living together continuously from 1997 to the Veteran's death in 2001.  T.P. reported that she met the Veteran once every two weeks during his life, and that the couple resided together since their initial marriage up until the Veteran's death.

The State of Alabama required clear and convincing proof of a common law marriage.  One of the elements of a common law marriage was "present agreement or mutual consent to enter into the marriage relationship."  The evidence indicates the Veteran moved into the appellant's house in December 2000 so that she could provide care for him.  This evidence is contrary to her claim and the statements of her cousin and the funeral director that she lived with the Veteran from 1999 to 2001, as well as the statements of her relatives that they lived together from 1997 to 2001.  Rather, the evidence shows that he was living by himself as of December 30, 2000, when a VA nurse asked him to find a caregiver.  She agreed to let him live with her for care-giving purposes.

A second element of common law marriage in Alabama is 'public recognition of the existence of the marriage.'  In multiple VA treatment records the Veteran himself referred to the appellant as his ex-wife.  He did not hold their relationship out as that of a married couple.  As recently as 3 months prior to his death, he did not refer to her as his caregiver, emergency contact, or significant other.  She is not referenced at all in this treatment record.  Furthermore, on December 30, 2000, he was examined at his home in Notasulga, Alabama, while she lived in Tuskegee, Alabama.

In light of all of the above, the record lacks clear and convincing evidence that the appellant and the Veteran presented agreement or mutual consent to enter into marriage following their July 1977 divorce, and publicly recognize the existence of the marriage, with cohabitation or mutual assumption openly of marital duties and obligations, as is required under Alabama state law to establish a common law marriage.  

This determination is based upon the evidence which shows: (1) a valid divorce in July 1977, (2) the Veteran's failure to list the appellant as his caregiver, emergency contact, or significant other in a December 27, 2000, treatment record, (3) the evidence showing that he lived by himself until December 30, 2000, (4) that he was listed as 'divorced' on his death certificate, and (5) that she has provided conflicting accounts of when she and the Veteran divorced and how long they lived together prior to his death.  The appellant even went so far as to not report their divorce on her initial August 2010 claim, as well as outright denying that they were divorce in a June 2016 statement.  While she maintains that she and the Veteran were in a valid marriage under Alabama law, the competent, probative evidence of record significantly weighs against this contention.

Accordingly, the Board finds that pursuant to Alabama law, the existence of a common law marriage between the appellant and the Veteran was not shown by clear and convincing evidence at the time of his death.  As such, she may not be recognized as his surviving spouse for the purposes of establishing eligibility for VA death benefits.

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been submitted, the application for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits is reopened.  The appeal is granted to this extent.

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


